Case 1:18-cr-20685-KMW Document 276 Entered on FLSD Docket 01/07/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-CR-20685-WILLIAMS

  UNITED STATES OF AMERICA,

           Plaintiff,

  vs.

  GUSTAVO HERNANDEZ FRIERI,

        Defendant.
  ______________________________________________/

                     DEFENDANT GUSTAVO HERNANDEZ’S
          UNOPPOSED MOTION TO CONTINUE JANUARY 22, 2021 SENTENCING

           COMES NOW the DEFENDANT, Gustavo Hernandez Frieri, by and through his

  undersigned counsel and moves this Honorable Court to continue Mr. Hernandez’s sentencing

  hearing currently scheduled for January 22, 2021, to a date on or after April 22, 2021. As

  grounds, Defendant states as follows:

                                           BACKGROUND

           1.      The Defendant pled guilty to Count I of the Indictment which charges the

  Defendant with conspiracy to commit money laundering in violation of Title 18, United States

  Code, Section 1956(h).

           2.      The sentencing hearing is presently scheduled for January 22, 2021.

           3.      The Defendant asks that his sentencing hearing take place in open court and in

  person. As such, the Defendant is not sure of Court’s availability for an in person hearing during

  the month of January, given COVID-19 restrictions.

           4.      Additionally, the Defendant asks that his sentencing hearing occur on or after

  April 22, 2021 because many of the Defendant’s witnesses whom he would like to speak on his



  124568023.1
Case 1:18-cr-20685-KMW Document 276 Entered on FLSD Docket 01/07/2021 Page 2 of 2




  behalf are living in Colombia and are presently unable to travel to the United States due to

  pandemic restrictions on international travel. Government counsel also has several witnesses to

  arrange for possible testimony.

         5.      Moreover, the parties remain in dialogue regarding asset issues and are currently

  discussing jointly asking the Court to refer these issues to the Magistrate Judge for resolution

  prior to the sentencing.

         6.      This request is made in good faith and not for the purpose of delay.

         7.      The Defendant asks for a sentencing hearing on April 22, 2021 or thereafter,

  whichever date is most convenient for the Court. The parties believe that the sentencing hearing

  at present could be protracted, and although we are working together in efforts to streamline this

  proceeding, the hearing could take several hours or more.

                                LOCAL RULE 88.9 CERTIFICATE

         Undersigned counsel has spoken with the Government prosecutors, who stated that they

  join in this request for a continuance.

         WHEREFORE, the Defendant, Mr. Hernandez, respectfully requests that the sentencing

  hearing in this case be continued to a date on or after April 22, 2021, or any date thereafter

  practicable to the Court and Government counsel.


  Dated: January 7, 2021                       Respectfully submitted,

                                               s/ Michael S. Pasano
                                               Michael S. Pasano (FBN 0475947)
                                               E-mail: mpasano@carltonfields.com
                                               CARLTON FIELDS
                                               2 MiamiCentral
                                               700 N.W. 1st Avenue, Suite 1200
                                               Miami, Florida 33136
                                               Tel: (305) 530-0050
                                               Counsel for Defendant Gustavo Hernandez Frieri

                                                  2
